USDC IN/ND case 1:20-cv-00252-DRL-SLC document 12 filed 07/26/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 TED E. GEISLEMAN,

               Plaintiff,

                      v.                           CAUSE NO. 1:20-CV-252-DRL-SLC

 FORT WAYNE POLICE DEPARTMENT,
 GEOFFREY NORTON, MARC
 DESHALES, ROBERT REECE, and JOEL
 JACKSON,

               Defendants.

                                 OPINION AND ORDER

       Ted E. Geisleman, a prisoner without a lawyer, filed an amended complaint. ECF

8. “A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Under 28 U.S.C. § 1915A, the court still must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against an immune defendant.

       Mr. Geisleman alleges he was not resisting when Officer Marc Deshaies and

Officer Robert Reece “violently slammed [me] into the surface of the roadway [and]

forcefully twisted my arms behind my back” on September 18, 2019. ECF 8 at 5. When

the court screened his original complaint, it noted he had pleaded guilty to resisting law
USDC IN/ND case 1:20-cv-00252-DRL-SLC document 12 filed 07/26/21 page 2 of 5


enforcement.1 ECF 7. For a 42 U.S.C. § 1983 excessive force claim in which the plaintiff

has been convicted of resisting arrest, the plaintiff can only proceed to the extent that the

facts underlying the excessive force claim are not inconsistent with the essential facts

supporting the conviction. Helman v. Duhaime, 742 F.3d 760, 762 (7th Cir. 2014) (citing

Evans v. Poskon, 603 F.3d 362 (7th Cir. 2010)). The court found the original complaint did

not explain how his excessive force claim was consistent with the facts supporting his

conviction, so he was granted leave to file an amended complaint. ECF 7.

       In the amended complaint, Mr. Geisleman admits he pleaded guilty to resisting

law enforcement but provides no explanation as to how excessive force claim is not

inconsistent with his guilty plea. Rather, he implies he is not actually guilty by arguing

he took the plea on the advice of counsel to avoid the addition of an habitual offender

enhancement. Nevertheless, he took the plea deal, and he is bound by the determination

that he resisted law enforcement.

       Attached to the amended complaint is the Affidavit for Probable Cause describing

how Mr. Geisleman resisted arrest:

       Detective Norton and I were witting in the parking lot of Heritage Park on
       Hobson Rd. Fort Wayne, Allen County, IN, when a female, identified as
       Taya Easterday, ran up to us and said that a male subject was stealing
       another workers vehicle from the parking lot. She identified the vehicle as
       a Jeep. As she said this, we observed a Blue Jeep Wrangler exiting the
       parking lot at a high rate of speed. Taya also said that the subject had
       warrants for his arrest. Do to this, we got behind the vehicle. The vehicle
       pulled into another drive. The DEFENDANT was observed to be the driver

1 See State v. Geisleman, 02C01-1909-F6-001198 (Allen Circuit Court filed September 23, 2019).
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IjYycH
pIeWhlX2F0QnFIVWE0WVdYSVhrc3NXLUp2QlFvbHNOMkhLMGktODQxIn19. The court can
consider public court records in determining whether the complaint states a claim for relief. See
Federal Rule of Evidence 201 and Tobey v. Chibucos, 890 F.3d 634, 647 (7th Cir. 2018).


                                               2
USDC IN/ND case 1:20-cv-00252-DRL-SLC document 12 filed 07/26/21 page 3 of 5


       of the vehicle. We initiated our emergency lights and pulled behind the
       vehicle in the drive. The DEFENDANT was ordered to exit the vehicle by
       Detective Norton, which he did not immediately comply with. The driver
       did exit the vehicle. Detective Norton ordered the DEFENDANT to get on
       his knees, which the DEFENDANT refused to do. The DEFENDANT told
       Detective Norton that he would not get on his knees. Multiple loud verbal
       commands were given to the DEFENDANT to get on the ground, which
       the DEFENDANT refused to comply with. The DEFENDANT was taken to
       the ground by Detective Deshaies and Officer Reece. The DEFENDANT
       was tensing up and not placing his hands willingly behind his back as
       ordered to do so while the officers were gaining control of him on the
       ground. The DEFENDANT continued to work against the officer’s efforts
       to control him and his fists were clenched. The DEFENDANT was
       eventually able to be placed into handcuffs and placed into the rear of a
       squad car.

ECF 8-1 at 1 (multiple errors in original). This description explains how Mr. Geisleman

refused to get on the ground as ordered and resisted being handcuffed. Therefore, his

assertion in the amended complaint that he did not resist while being arrested is

inconsistent with his guilty plea.

       The Fourth Amendment prohibits police from using excessive force. Graham v.

Connor, 490 U.S. 386, 394 (1989). The question in Fourth Amendment excessive use of

force cases is “whether the officers’ actions are ‘objectively reasonable’ in light of the facts

and circumstances confronting them, without regard to their underlying intent or

motivation.” Id. at 397. “The test of reasonableness under the Fourth Amendment is not

capable of precise definition or mechanical application.” Bell v. Wolfish, 441 U.S. 520, 559

(1979). Rather, the question is “whether the totality of the circumstances” justifies the

officers’ actions. Graham at 396. The “reasonableness” of a particular use of force must be

judged from the perspective of a reasonable officer on the scene, rather than with the

perfect vision of hindsight. “Not every push or shove, even if it may later seem


                                               3
USDC IN/ND case 1:20-cv-00252-DRL-SLC document 12 filed 07/26/21 page 4 of 5


unnecessary in the peace of a judge’s chambers,” violates the Fourth Amendment. Id. at

396.

       Here, Mr. Geisleman refused to get on the ground when ordered. He alleges he

was physically incapable of getting on the ground because of a knee injury. However,

that assertion is inconsistent with his guilty plea where he admitted he “would not get

on his knees,” not that he could not do so. Law enforcement was justified in using force

to take him to the ground and handcuff him. The amended complaint alleges he was

injured as a result, but it does not plausibly allege the officers used excessive force to

overcome his active resistance to their efforts to restrain him.

       A complaint must contain sufficient factual matter to “state a claim that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption that all

the allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at

555 (quotation marks, citations and footnote omitted). “[W]here the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint

has alleged—but it has not shown—that the pleader is entitled to relief.’” Iqbal, 556 U.S.

at 679 (quotation marks and brackets omitted). Thus, “a plaintiff must do better than

putting a few words on paper that, in the hands of an imaginative reader, might suggest

that something has happened to her that might be redressed by the law.” Swanson v.


                                              4
USDC IN/ND case 1:20-cv-00252-DRL-SLC document 12 filed 07/26/21 page 5 of 5


Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original). Given his conviction

for resisting law enforcement by refusing to get on the ground and refusing to be

handcuffed, the amended complaint does not plausibly allege the police used excessive

force when they arrested him on September 18, 2019.

       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A because

it does not state a claim for which relief can be granted.

       SO ORDERED.

       July 26, 2021                              s/ Damon R. Leichty
                                                  Judge, United States District Court




                                              5
